Citation Nr: 0826105	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for a pelvis 
disability.

8.  Entitlement to an initial compensable rating for a 
varicocele.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied claims 
enumerated above as one through seven, and granted 
noncompensable service connection for a varicocele, effective 
August 23, 1995.  

In March 2004, the veteran testified before the Board 
regarding issues one through seven at a hearing that was held 
at the RO.  In March 2005 and September 2006, the Board 
remanded claims one through seven for further development.

In correspondence received in April 2008, the veteran raised 
a claim of entitlement to an effective date earlier than 
August 23, 1995, for the grant of service connection for a 
varicocele.  The Board refers this claim to the RO for 
appropriate action.

The issues of entitlement to service connection for a right 
shoulder disability, right and left hip disabilities, right 
and left ankle disabilities, a pelvis disability, and 
entitlement to an initial compensable rating for a varicocele 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's current bilateral hearing loss does not meet 
the criteria for consideration as a disability for VA 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that he has bilateral hearing loss that 
is related to service.  

According to the National Personnel Records Center (NPRC), 
the entirety of the veteran's service records have been 
determined to be unavailable.  When a veteran's records have 
been destroyed or are missing, VA has an obligation to search 
for alternative records that might support the veteran's 
case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In an 
August 1992 decision, the RO advised the veteran of the loss 
of his service records.  He was also informed that a search 
for records from alternative sources had also been 
unsuccessful.  The veteran has acknowledged the loss of his 
service records in various correspondence to both the RO and 
the Board.

The veteran's available service medical records show that in 
March 1989, he was noted to routinely be exposed to hazardous 
noise as a result of his duties.  Audiometric examination at 
that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
20
LEFT
10
5
10
10
5

There are no other in-service records pertaining to hearing 
loss, or demonstrating audiometric evaluation, of record.

Post-service records dated in April 1992 show that the 
veteran underwent audiometric examination in conjunction with 
his claim for service connection for bilateral hearing loss.  
Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  The assessment was 
normal bilateral hearing.

There are no treatment records dated after April 1992 
pertaining to complaints of hearing loss, until August 2007, 
when the veteran again underwent VA audiological examination 
in conjunction with his claim for service connection.  
Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
15
LEFT
20
20
20
15
10

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ears.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 94 percent.  Thus, the Board finds that his hearing 
loss does not meet the criteria to qualify as a disability 
for VA purposes.  38 C.F.R. § 3.385 (2007).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, May 2003, and 
April 2005; a statement of the case in June 2003; and 
supplemental statements of the case in November 2005, and 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a right shoulder 
disability, right and left hip disabilities, right and left 
ankle disabilities, a pelvis disability, and entitlement to 
an initial compensable rating for a varicocele.

First, with regard to the claim for an initial compensable 
rating for a varicocele, in a statement received in April 
2008, the veteran disagreed with the initial rating assigned 
in the November 2007 rating decision.  It does not appear 
from a review of the claims file that the veteran has been 
issued a statement of the case on that issue.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Next, with regard to the claims for service connection, VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).

In September 2006, the Board remanded the claims of 
entitlement to service connection for a right shoulder 
disability, right and left hip disabilities, right and left 
ankle disabilities, and a pelvis disability, for the purpose 
of obtaining etiological opinions addressing whether these 
disabilities were related to the veteran's period of active 
service, and specifically, whether they were related to 
injuries sustained as a result of a parachute jump.  At the 
time of the September 2006 remand, the record reflected 
August 2005 diagnoses of calcific tendonitis of the right 
shoulder and mild bilateral trochanteric bursitis of the 
hips.  The record also reflected August 2005 diagnoses of 
bilateral sinus tarsitis, mild flexible pes planus, equinus 
right ankle joint, and old avulsion fracture versus 
ossification, lateral right ankle.  An August 2005 examiner 
determined that these diagnoses were not likely related to 
the veteran's period of active service, as his service 
records did not demonstrate complaints related to the right 
shoulder, bilateral hips, bilateral ankles, or pelvis.  
Because the veteran's available service medical records did 
reflect complaints related to the right shoulder, bilateral 
hips, bilateral ankles, and pelvis, the Board remanded the 
claims in effort to obtain an additional opinion addressing 
whether his current disabilities were related to his active 
service.

VA obtained an additional opinion addressing the etiology of 
these complaints in August 2007.  However, as X-ray 
examination of the right shoulder, bilateral hips, bilateral 
ankles, and pelvis was negative, the examiner determined that 
the veteran did not have any diagnosable disabilities.  In so 
determining, the examiner did not address whether the 
diagnoses of calcific tendonitis of the right shoulder and 
mild bilateral trochanteric bursitis of the hips, and 
bilateral sinus tarsitis, mild flexible pes planus, equinus 
right ankle joint, and old avulsion fracture versus 
ossification, lateral right ankle were appropriate, and 
whether such diagnoses were related to his service.  It is 
unclear to the Board whether these diagnoses may be derived 
from X-ray examination alone.  Because the August 2007 
examiner did not address the August 2005 diagnoses, the Board 
finds that the August 2007 report of examination is 
inadequate for rating purposes, and that a remand for an 
additional etiological opinion is necessary in order to 
fairly address the merits of the veteran's claims.

Finally, as the most recent VA records of record are dated in 
August 2005, and the veteran has indicated that he has 
continued to receive VA treatment since that time, records 
dated since August 2005 should be obtained and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a statement of the case 
on the issue of entitlement to an 
initial compensable rating for a 
varicocele.  He should be informed of 
his appeal rights.

2.  Obtain and associate with the 
claims file treatment records from the 
VA Medical Center in Atlanta, Georgia, 
dated from August 2005 to the present.

3.  After the above records have been 
associated with the file, schedule the 
veteran for a VA examination of the 
joints.  All indicated studies must be 
conducted.  The examiner should 
specifically offer an opinion as to 
whether it is at likely as not (50 
percent probability or greater) that 
the veteran's current right shoulder, 
right and left hip, right and left 
ankle, and pelvis disabilities are 
related to his period of active 
service, and specifically, whether they 
are related to parachute jump injuries 
sustained in service, and the specific 
in-service complaints related to these 
joints.  In this regard, the examiner 
should consider the veteran's 
statements regarding the in-service 
injuries; the veteran's statements of 
symptoms in service; and the veteran's 
statements of continuous symptoms after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the veteran's report of 
in-service injury but relied on the 
service medical records to provide a 
negative opinion).  In determining 
whether the veteran's current 
disabilities are related to his period 
of active service, the examiner should 
state whether the August 2005 diagnoses 
of calcific tendonitis of the right 
shoulder and mild bilateral 
trochanteric bursitis of the hips, and 
bilateral sinus tarsitis, mild flexible 
pes planus, equinus right ankle joint, 
and old avulsion fracture versus 
ossification, lateral right ankle were 
appropriate, and whether those 
diagnoses are related to his active 
service.  The examiner should also 
provide an opinion as to the 
approximate date of onset of the 
veteran's current disabilities.  The 
claims file should be made available 
to, and should be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions must be 
provided. 

4.  Then, readjudicate the claims of 
entitlement to service connection for a 
right shoulder disability, right and 
left hip disabilities, right and left 
ankle disabilities, and a pelvis 
disability.  If the decisions remain 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


